Title: To John Adams from Edmund Jenings, 7 February 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Febry. 7th. 1781

I have this day the Honor of receiving your Excellency Letter of the 5th. Instant: It mentions no particulars, but says in general all things are well in the North, and shews that your Excellency is well-satisfied, I am rejoiced at it.
I inclose to your Excellency a Copy of the Translation &c. I Hope the Print thereof will meet with your Excellencys Approbation. I have three more of them, which I will send by the first Opportunity. I have taken the Liberty to send one to Mr. Dana and another to Col. Searle.
Sir J York left this place last Monday as I have had the Honor of informing your Excellency.
A Plot of Ground is laid out for a considerable Magazine near Louvain a town about half a days Journey from Hence.

I wait in great expectation to see The dutch Manifesto.
I am reading about Congresses and Treaties of Peace. I wish your Excellency was employd and busy in them.
I am with the greatest Respect Sir Your Excellencys Most Faithful & Obedient Humble Servt.

Edm: Jenings

